Exhibit 10.5
 
 
 
MODIFICATION OF COMMERCIAL PROMISSORY NOTE
AND RELATED DOCUMENTS




THIS MODIFICATION OF COMMERCIAL PROMISSORY NOTE AND RELATED DOCUMENTS is made
effective this 15th day of April 2017, by and between OrangeHook, Inc., a
corporation organized and existing under the laws of the State of Minnesota
(hereinafter referred to as the "Maker"), and MEZ Capital, LLC, a limited
liability company organized and existing under the laws of the State of
Minnesota (hereinafter referred to as the "Holder") (the Maker and the Holder
are hereinafter collectively referred to as the "Parties").


RECITALS


A.
On February 24, 2017, Maker executed and delivered to Holder a Commercial
Promissory Note (the "Note") in the original principal amount of $165,000.00.



B.
The obligations of Maker under the Note were guaranteed by the following:



(a)
A Guaranty dated February 24, 2017, given by Whitney Peyton (the "Peyton
Guaranty").



(b)
A Guaranty dated February 24, 2017, given by Murray R. Klane (the "Klane
Guaranty").



(c)
A Guaranty dated February 24, 2017, given by James L. Mandel (the "Mandel
Guaranty").



C.
Under the terms of the Modification, the Note matures on April 15, 2017.



D.
Maker and Holder are desirous of increasing the principal balance of the Note
and extending the Maturity Date of the Note on the terms and conditions
hereinafter set forth.



NOW THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties do hereby agree as follows:


1.
Maker shall pay Holder on the date hereof $6,650.00, said amount representing
earned but unpaid interest on the Note through and including December 15, 2017.



2.
The Note shall be modified as follows:

 
 
 
 
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 

 


a.
Maker hereby acknowledges that an additional loan discount of $8,250.00 shall be
incurred upon the execution of this Modification of Commercial Promissory Note
and Related Documents. The loan discount of $8,250.00 shall be added to the
principal balance of the loan. From and after the date hereof, the principal
balance of the loan shall be $173,250.00.



b.
The Maturity Date shall be extended to May 27, 2017 provided however, if on or
before said date one-half of the stated amount of interest as hereinafter
provided is paid to Holder, then the Maturity Date shall be further extended to
June 30, 2017. Interest for the extension period commencing on April 16, 2017
and ending on the Maturity Date shall be for the stated amount of $12,993.75.
The aforementioned stated amount shall be the interest payable at any time up to
the Maturity Date whether the Maturity Date occurs on May 27, 2017 or June 30,
2017.



3.
Maker hereby represents and warrants to Holder:



a.
No Material Adverse Contract Provision.  The execution, delivery, and
performance of this agreement will not violate any provision of law or, to the
knowledge of Maker, result in the breach of or constitute a default under any
indenture or loan, credit, or other agreement or instrument to which the Maker 
is a party, or by which it or its assets are bound or affected or result in the
creation or imposition of any lien, charge, or encumbrance of any nature upon
any of its assets contrary to the terms of any such agreement or instrument.



b.
Authority.  This agreement constitutes the legal, valid, and binding obligation
of the Maker enforceable in accordance with its terms, and no other person is
required to execute this agreement to make the same the legal, valid, and
binding obligation of the Maker enforceable in accordance with its terms.



c.
No Litigation.  To the Maker's knowledge, there is no suit, action, or
proceeding pending or threatened against or affecting the Maker  before or by
any court, arbitrator, administrative agency or other governmental authority
which, if adversely determined, would materially and adversely affect its
assets, operations, condition (financial or otherwise), or the validity of any
of the transactions contemplated by this agreement, or the ability of the Maker 
to perform its obligations hereunder or as contemplated hereby.



d.
No Consent Required.  No consent, approval, or authorization of or permit or
license from any registration with, or notice to any federal or state regulatory
authority, or any third party is required in connection with the making or
performance of this agreement or any document or instrument related hereto or,
if so required, the Maker has consented to obtain such consent, approval,
authorization, permit, or license.

 
 
 
 
 
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 

 


e.
No Material Default.  The Maker is not in default of a material provision under
any material agreement, instrument, decree, or order to which it is a party or
to which its property is bound or affected.



4.
Should the terms of this Modification of Commercial Promissory Note and Related
Documents contradict or differ from the terms of the Note, the terms of this
Modification shall control.



5.
This Modification of Commercial Promissory Note and Related Documents is made
and executed under the laws of the State of Minnesota and is intended to be
governed by the laws of said state.  Any action brought to enforce the terms of
this Note shall be venued in a court of competent jurisdiction in the State of
Minnesota.



6.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement. This Agreement may be executed by facsimile or electronic
signatures.



IN WITNESS WHEREOF, the Parties have executed this Agreement on the year and
date first above written.


MAKER
HOLDER
OrangeHook, Inc.
MEZ Capital, LLC
            By: /s/ James Mandel                                            
By: /s/ Richard Morris                                                  Its:    
  Chief Executive Officer                               Its:      
Manager                                                           



 
 
 
 

 




Page 3 of 3

--------------------------------------------------------------------------------
